Case 1:19-cv-00118-TH-KFG Document 15 Filed 10/27/20 Page 1 of 2 PageID #: 111




                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

ESSIE DAWAIN HOPKINS                              §

VS.                                               §        CIVIL ACTION NO. 1:19-CV-118

HENRY BROWN, ET AL.                               §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Essie Dawain Hopkins, a prisoner previously confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against Henry Brown, D. Akotos,

Crystle Johnson, Rockella Neal, and Kaylin Vinson.

       The court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this court. The magistrate judge recommends granting the motion for summary judgment filed by

defendants Brown and Johnson.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the magistrate

judge’s report and recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings

and the applicable law.      See FED. R. CIV. P. 72(b). After careful consideration, the court

concludes the objections are without merit.
Case 1:19-cv-00118-TH-KFG Document 15 Filed 10/27/20 Page 2 of 2 PageID #: 112




                                            ORDER

       Accordingly, plaintiff’s objections (document no. 14) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 12) is ADOPTED. The motion for summary judgment (document no. 11) is

GRANTED. Defendants Henry Brown and Crystle Johnson are DISMISSED from this action.

       SIGNED this the 27 day of October, 2020.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
